Citation Nr: 1214572	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation benefits as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran retired from the Army in November 1983 after more than 20 years' active service.  He died in March 2008.  The appellant is seeking Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO) in Muskogee, Oklahoma. 

The related issues of entitlement to death pension and to accrued benefits have been claimed by the appellant, but have not been adjudicated by the RO.  The record shows that in January 2008, the Veteran submitted a notice of disagreement with an October 2007 rating decision that denied service connection for degenerative disc disease of the lumbar spine, increased ratings for three disabilities, and entitlement to a total disability rating based on individual unemployability.  The record does not reflect that the RO has considered the appellant's claim for accrued benefits.  The record also does not show that the RO has adjudicated the issue of the appellant's entitlement to VA death pension benefits.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

The appellant seeks entitlement to DIC benefits as the Veteran's surviving spouse.  The Veteran died on March [redacted], 2008, and his death certificate listed his immediate cause of death as "GUNSHOT WOUND TO ABDOMEN."  

Pursuant to a request pertaining to a VA life insurance claim, a March 2008 police report was obtained indicating that the appellant was arrested as a suspect for the Veteran's "assault and/or battery [with a] dangerous weapon" of the Veteran.  Subsequently, an October 2008 Administrative Decision of the VA Insurance Claims Division determined that the appellant "participated in the wrongful and intentional killing of the veteran."  That decision and the subsequent March 2009 statement of the case found that the Veteran's death was incurred under circumstances that prevent payment of VA benefits.  38 C.F.R. § 3.11 (2011). 

Accompanying the appellant's substantive appeal, received in April 2009, was a letter from an attorney addressed to the District Attorney of Comanche County, Oklahoma, regarding the investigation into the Veteran's death.  This letter provided the appellant's account as to the circumstances surrounding the Veteran's death.  As the attorney's letter suggested that a homicide investigation was still ongoing, the Board remanded the case to determine the ultimate results of that investigation, in particular the status of any charges against the appellant, including any conviction or pending trial.

In correspondence dated in May 2011, the Comanche County Office of the District Attorney responded to the Appeal Management's Centers inquiry into the criminal investigation.  The correspondence indicated that, "[T]he District Five District Attorney's Office in Lawton, Oklahoma received a homicide investigation report on March [redacted], 2008 in the death of [the Veteran].  At that time, the District Attorney reviewed the case and no charges were filed."  

However, a review of the Oklahoma State Courts reveals that a wrongful death action was filed against the appellant in Comanche County District Court in March 2009.  Under Oklahoma law, a wrongful death occurs, "When the death of one is caused by the wrongful act or omission of another."  OKLA. STAT. tit. 12, § 1053.  Pursuant to VA regulation, a person who intentionally and wrongfully causes the death of another person is not entitled to pension, compensation, or increased pension, compensation, or DIC by reason of such death.  38 C.F.R. § 3.11.  

As the outcome of wrongful death action may impact the appellant's eligibility for DIC benefits, the RO should contact the Comanche County District Court and attempt to determine the ultimate result of the wrongful death lawsuit.

Accordingly, the case is remanded for the following action:

1. The RO must determine the results of the wrongful death action filed against the appellant in the District Court of Comanche County, Oklahoma, in March 2009. 

2. After the above development has been completed, the appellant's claim for DIC must be readjudicated, in light of all of the evidence of record, with consideration of the applicable statutes and regulations.  38 U.S.C.A. § 103(b)(West 2002); 38 C.F.R. § 3.11 (2011).  If the issue on appeal remains denied, the appellant must be provided a supplemental statement of the case.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

